Citation Nr: 1636774	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-31 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neurological disorder manifested by tremors, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1981 to September 1984 and in the U.S. Marine Corps from May 1989 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the New Orleans (Gretna), Louisiana Regional Office (RO) of the Department of Veteran Affairs (VA) which, in pertinent part, denied service connection for tremors. 

In February 2014 and February 2016, the Board remanded this case for further development.  A review of the record shows that these actions were accomplished; thus, there was substantial compliance with the prior Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).   


FINDING OF FACT

A neurological disorder manifested by tremors, to include lacunar infarcts and conversion disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and is not proximately due to or aggravated by the Veteran's service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder manifested by tremors, to include lacunar infarcts and conversion disorder, to include as secondary to the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claim, he has not alleged that VA has not fulfilled its duty notify or assist in the development of his claim.  Nevertheless, the Board observes that it does not appear that the Veteran was provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim for service connection for a neurological disorder manifested by tremors, any question as to the appropriate disability rating and effective date to be assigned is rendered moot. Likewise, the Veteran did not receive notice of the information and evidence necessary to substantiate his claim under a secondary theory of entitlement.  Nevertheless, in a February 2016 brief, the Veteran's representative raised the issue of service connection on a secondary basis and clearly showed that it knew the information and evidence needed to support this claim.  Thus, as the Veteran and his representative had actual knowledge of the requirements to establish service connection on a secondary basis, the Veteran is not prejudiced by the Board in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Therefore, the Board finds it may proceed to a decision of the claim on the merits.    

II.  Analysis

The Veteran is seeking service connection for a neurological disorder manifested by tremors.  He asserts that his tremors began in January 1985 and have continued to the present.  Alternatively, he asserts that his neurological disorder is proximately due to or aggravated by his service-connected PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records for the Veteran's first period of active service ending in September 1984 are completely silent with respect to any tremors or neurological disorders. 

However, a few months after his discharge from service, a January 1985 VA mental health clinic noted that the Veteran reported that he began having tremors in the neck and left arm a month and a half prior.  The assessment was involuntary head movement, etiology undetermined, possible conversion symptoms. 

However, the Veteran's February 1989 service examination prior to entrance into his second period of active service showed that the Veteran's neurologic system was clinically evaluated as normal.  Likewise, in his contemporaneous medical history, the Veteran denied any history medical problems associated with a neurological disorder or tremors.  While documenting numerous other diseases, illnesses and injuries, service treatment records during this period are silent with respect to any findings of a neurologic disorder manifested by tremors.  Moreover, the Veteran's May 1996 service examination prior to discharge showed that the Veteran's neurologic system was clinically evaluated as normal.  There was no mention of any neurologic disorders or tremors.  Importantly, again, in his contemporaneous medical history, the Veteran denied any history of medical problems associated with a neurological disorder or tremors.  

Post service clinical records are silent with respect to any complaints, findings or diagnosis of a neurological disorder manifested by tremors. 

On a VA neurological examination in March 2014, the diagnoses included lacunar infarcts, diagnosed in March 2014, and conversion disorder, diagnosed in 1985.  The Veteran reported that the tremors comes in spells, two or three times per week, and reported that his entire body shakes, lasting for hours, and stops without need for medical intervention.  He reported he was not being treated for a tremor or neurological condition.  On examination, the examiner found no evidence of any gait, cranial nerve or upper and lower extremity abnormalities.  There were no tremors present.  In response to whether since the filing of this claim in January 2006 the Veteran had a neurological disorder, to include his claim of tremors, the examiner answered incidental lacunar infarct and conversion disorder.  A contemporaneous CT scan of the brain showed probably small old lacunar infarct to the right basal ganglia and minimal residual of chronic ethmoid sinusitis.  The examiner opined that it was not at least as likely as not that the Veteran's lacunar infarct was related to or caused by military service.  The examiner noted that the claims file, medical records, and lay statements were reviewed.  The examiner rationalized that service treatment records are silent with respect to any hypertensive issues, findings, diagnosis or treatment.  Also separation examination indicated no hypertension issues.  VA clinical records list a diagnosis of benign hypertension.  Lacunar infarcts are generally regarded to be as a result of hypertensive cardiovascular disease and because of their small size, most are asymptomatic.  

The examiner also opined that it was not at least as likely as not that the Veteran's conversion disorder was related to or caused by military service.  The examiner indicated that the January 1985 record (which the examiner misidentified as a service treatment record) showed that the left-sided involuntary neck and left arm movement were likely related to mental health issues [conversion disorder], which was likely as subsequent service treatment records do not indicate an ongoing tremor condition, and post-military records do not indicate an ongoing condition. The examiner noted that conversion disorders are a mental health condition, in which a person has a neurologic symptom that cannot be explained by medical evaluation, and that this condition occurs suddenly after a stressful experience, and can last for days to weeks and may suddenly go away.  The examiner also noted that the treatment record dated in January 1985 indicated that the movement disorder was a mental health symptom rather than a separate condition.  The examiner continued that there was no objective evidence or documentation of an ongoing conversion disorder.  The examiner concluded that if any current condition were related to military service, it is more than likely there would have been some documentation of an ongoing condition since 1985.

In a February 2016 informal hearing presentation, the Veteran's representative asserted that there were numerous credible medical treatises that confirm that psychological trauma can lead to muscular tremors.  In support of these assertions, the Veteran's representative provided internet links regarding clinical practice guidelines for managing PTSD.

In light of the assertions made by the Veterans' representative, the Board remanded the case again for a secondary medical opinion.  However, in a March 2016 addendum opinion, the same March 2014 VA examiner indicated that he could not offer an opinion on whether the Veteran's conversion disorder manifested by muscle tremors was causally related to service or causally related to or aggravated by the Veteran's service-connected PTSD without resorting to speculation.  The examiner indicated that since the January 1985 record (again misidentified as a service treatment record) only indicates possible conversion symptoms and since there is no finding of an ongoing neurological condition, it is impossible to opine without speculation.  The examiner recommended that the opinion request be addressed to a psychiatrist.  

Thus, another opinion was obtained by the VA Chief of Mental Health Service in April 2016.  The examiner reviewed the Veteran's record as well as considered the Veteran's lay statements of symptomatology since service.  The examiner opined that it is not likely that the Veteran's conversion disorder is manifested by muscle tremors that are causally related to or aggravated by his service-connected PTSD with secondary alcohol dependence.  The examiner also opined that it is not likely that the Veteran's conversion disorder (reportedly) manifested by muscle tremors is causally related to his active.  The examiner rationalized that conversion disorder does not manifest as involuntary tremors or spasms.  Conversion disorder is transient and stress related, and the documentation of this diagnosis and diagnostic criteria for this disorder are not clear.  If the Veteran had conversion disorder, it would not be manifested as tremor.  If he had a tremor, it would and should not be diagnosed as conversion disorder.  In either case, there does not seem to be a causal relationship to PTSD or alcohol dependence.
  
The Board recognizes that the March 2014 VA examiner mistakenly indicated that the January 1985 record occurred during active service.  Nevertheless, this error did not change the underlying opinion as he still determined that there was no ongoing chronic condition in service.  The Board notes that the VA examiners considered the Veteran's record and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above.  Barr, supra.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinions.

The Board observes that when determining service connection, all theories of entitlement, presumptive, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

Initially, although there has been some confusion, the January 1985 mental health record was not during the Veteran's first period of active service.  Rather, it was four months after his discharge.  However, while documenting reports of tremors, no chronic organic disease of the nervous system was diagnosed at that time; rather, the examiner indicated possible conversion disorder.  There are no other medical records during this one year period.  In turn, as no chronic neurological disorder was diagnosed within one year of his discharge and since conversion disorder (which as noted above is a mental health condition) is not one of the diseases enumerated under 38 C.F.R. § 3.309(e), an award of service connection on a presumptive basis for chronic disease is precluded.  38 C.F.R.  §§ 3.307, 3.309.  

The Board recognizes that the January 1985 record was prior to the Veteran's second period of active duty.  Nevertheless, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In the instant case, no chronic neurologic disorder manifested by tremors, to include conversion disorder, was documented at the February 1989 enlistment examination.  Moreover, service treatment records during this period are also completely silent with respect to any complaints or diagnosis of a neurologic disorder, to include conversion disorder.  The Board also finds it significant that the VA examiners have indicated that conversion disorder is a transient condition as opposed to chronic.  As such, the Veteran is presumed to have been in sound condition with respect to any neurologic disorder manifested by tremors, to include conversion disorder, prior to his second period of active duty. 

Further, based on the medical evidence of record, the Board must find that, as there is no evidence of a neurological disorder manifested by tremors, to include lacunar infarcts and conversion disorder, in service or for many years after service, service connection on a direct basis is not warranted.  Again, service treatment records are completely silent with respect to any such findings.  Moreover, the Veteran expressly denied any such symptoms at discharge.  Post-service treatment records are also silent with respect to any findings of neurologic disorder or tremors.  Importantly, the March 2014 VA examiner diagnosed lunar infarct and conversion disorder and found that both were not related to service and provided a detailed rationale for these opinions.  There is no competent medical evidence of record to refute this opinion.  Importantly, the March 2014 VA examiner clearly stated that there was no finding of an ongoing neurological condition.  Moreover, as the Veteran's lunar infarct and conversion disorder are not a chronic disease listed at 38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinion of the Veteran is nonprobative evidence.  See Davidson, supra; Jandreau, supra. 

Moreover, the Board finds the Veteran's current assertions of pertinent symptoms during and since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, although documenting numerous complaints pertaining to unrelated disorders, service treatment records are silent with respect to any complaints of tremors.  Moreover, the Veteran expressly denied any symptoms upon discharge in May 1996.  See Curry v. Brown, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also finds it significant the post medical evidence of record is silent with respect to any neurological symptoms.  In this regard, the Veteran has failed to report any ongoing symptoms since service when seeking treatment, which weighs against his later statements that he had been experiencing such symptoms since his discharge.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  These inconsistencies weigh against his later statements of pertinent symptoms since service.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms during and since service are inconsistent with the contemporaneous evidence.  

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the Veteran's express denial of any symptoms upon discharge, the lack of medical evidence after service,  and the fact that he was silent with respect to any symptoms related to service until he filed her current claim in 2006 to be persuasive evidence against his claim.  Accordingly, while his contentions have been carefully considered, his statements are outweighed more the highly probative VA examinations with opinions.  

The Board now turns to whether the claim may be allowed on a secondary basis. In this regard, there has been no assertion or evidence indicating that the Veteran's lacunar infarct was secondary to his PTSD.  Nevertheless, on this question of whether the Veteran's conversion disorder is secondary to his PTSD, the April 2016 VA addendum opinion clearly found that the Veteran's conversion disorder was not caused or aggravated by his service-connected PTSD.  As discussed above, the Board finds the examination with addendum opinions to be sufficient for appellate review and of high probative value.  Moreover, no other evidence of record refutes the examiner's opinion.

The Board acknowledges that the Veteran's representative has cited to numerous publications suggesting a link between muscle tremors and psychiatric disorders.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus. Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, in the instant case, the VA examiner considered all of the evidence of record when forming his opinion concerning the Veteran's conversion disorder and still found no such link.  Importantly, the examiner clearly found that conversion disorder is not manifested by tremors and no other ongoing, chronic neurological disorder has been diagnosed.  Moreover, given that these articles are general in nature and do not specifically address the Veteran's disability, they have minimal probative value when weighed against the VA addendum opinion that is specific to the Veteran's case.  In this regard, the examiner had thoroughly considered the Veteran's record and medical history when forming his opinion.  

The Board has also considered the Veteran's and his representative's statements that they believe his conversion disorder is due to his service-connected PTSD.  However, again, given that the Veteran and his representative do not have any special medical expertise, the Board must find that they are not competent to give such a medical opinion.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, based on the highly probative VA addendum opinion, service connection is also not warranted on a secondary basis. 

The Board also observes that the Veteran's psychiatric symptoms are already contemplated in his current 50 percent disability rating for his PTSD.  See 38 C.F.R. § 4.150, General Rating Formula for Mental Disorders.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  Therefore, to assign an additional rating based on the same psychiatric symptoms would be tantamount to pyramiding.  38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (it is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Moreover, at this time, the issue of the propriety of the Veteran's PTSD disability rating is not currently before the Board.  

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for a neurological disorder manifested by tremors, to include lacunar infarcts and conversion disorder, on a presumptive, direct and secondary basis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 



ORDER

Service connection for a neurological disorder manifested by tremors, to include lacunar infarcts and conversion disorder, is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


